            Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 1 of 6




 1                                                               The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
        UNITED STATES OF AMERICA, et al.,                 No. C70-9213-RSM
11                                                        Subproceeding No. 17-3
               Plaintiff,
12                                                        STIPULATION AND ORDER
               v.                                         EXTENDING DISCOVERY CUTOFF
13                                                        FOR A LIMITED PURPOSE
        STATE OF WASHINGTON, et al.,
14
                                                          NOTE ON MOTION CALENDAR:
15             Defendant.                                 OCTOBER 26, 2020

16
                                                STIPULATION
17
            Pursuant to the Joint Stipulation and Order Amending Pretrial Schedule, Trial Date and
18
     Related Deadlines, March 20, 2020 (Subproceeding 17-3 Dkt. 150), the deadline for
19
     completion of all discovery in this matter (the “Discovery Cutoff”) is October 30, 2020.
20
            Pursuant to agreement of the Stillaguamish Tribe of Indians (“Stillaguamish”), the
21
     Swinomish Indian Tribal Community (“Swinomish”), the Upper Skagit Indian Tribe (“Upper
22
     Skagit”), and the Tulalip Tribes (“Tulalip”) and duly-served notices and amended notices, the
23
     Fed. R. Civ. P. 30(b)(6) deposition of Stillaguamish was scheduled for October 26, 2020.
24
            On October 1, 2020, Stillaguamish filed its Motion for Protective Order to Quash
25
     Swinomish Indian Tribal Community and Upper Skagit Indian Tribe’s CR 30(b)(6) Deposition
26
     Topics 2, 3, and 4, and Memorandum in Support Thereof (Dkt. 156; the “Motion”) seeking
27
                                                                        SAVITT BRUCE & WILLEY LLP
      STIPULATION AND ORDER EXTENDING DISCOVERY
                                                                        1425 Fourth Avenue Suite 800
      CUTOFF - 1
                                                                       Seattle, Washington 98101-2272
      No. 70-9213 / Sub. No. 17-3
                                                                                (206) 749-0500
               Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 2 of 6




 1   relief as described therein relating to the scope of Stillaguamish Rule 30(b)(6) deposition. The

 2   Motion was submitted and noted for consideration on October 9, 2020.

 3             On the afternoon of October 22, 2020, Stillaguamish, Swinomish, Upper Skagit, and

 4   Tulalip (the “parties”) conferred and agreed, in the interests of efficiency for all parties and in

 5   light of the pendency of the Motion, to strike the October 26, 2020 date for the Stillaguamish

 6   Rule 30(b)(6) deposition. The parties further agreed to work together, following entry of an

 7   order resolving the Motion, to reschedule the Stillaguamish Rule 30(b)(6) deposition at the

 8   earliest mutually agreeable date and time, including after the currently scheduled Discovery

 9   Cutoff.

10             On October 23, 2020, the Court issued its Order Denying Protective Order (Dkt. 163).

11             The parties seek a limited extension of the Discovery Cutoff solely for the purpose of

12   conducting the Stillaguamish Rule 30(b)(6) deposition, previously scheduled for October 26,

13   2020. The parties agree that the Stillaguamish Rule 30(b)(6) deposition may occur after the

14   Discovery Cutoff, and in any event no later than November 20, 2020. The parties agree that

15   Swinomish’s second amended deposition notice and Upper Skagit’s amended deposition notice

16   shall govern the deposition topics. This Stipulation only applies to the Stillaguamish Rule

17   30(b)(6) deposition.

18             //

19             //

20             //

21             //

22             //

23             //

24             //

25             //

26             //

27
                                                                           SAVITT BRUCE & WILLEY LLP
      STIPULATION AND ORDER EXTENDING DISCOVERY
                                                                           1425 Fourth Avenue Suite 800
      CUTOFF - 2
                                                                          Seattle, Washington 98101-2272
      No. 70-9213 / Sub. No. 17-3
                                                                                   (206) 749-0500
           Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 3 of 6




 1
           DATED: October 26, 2020.
 2

 3
     KILPATRICK TOWNSEND & STOCKTON, LLP            SAVITT BRUCE & WILLEY LLP

 4
     By:     s/Rob Roy Smith                         By: s/David N. Bruce
 5   By:     s/Claire R. Newman                      By: s/Duffy Graham
     By:     s/Bree R. Black Horse                   By: s/James Herr
 6
           Mr. Rob Roy Smith, WSBA #33798               Mr. David N. Bruce, WSBA #15237
 7         Ms. Claire R. Newman, WSBA #46200            Mr. Duffy Graham, WSBA #33103
           Ms. Bree R. Black Horse, WSBA #47803         Mr. James Herr, WSBA #49811
 8         1420 Fifth Avenue, Suite 3700                1425 Fourth Avenue Suite 800
           Seattle, Washington 98101                    Seattle, Washington 98101-2272
 9         Telephone: (206) 467-9600                    Telephone: 206.749.0500
           Email: rsmith@kilpatricktownsend.com         Email: dbruce@sbwLLP.com
10
           Email: cnewman@kilpatricktownsend.com        Email: dgraham@sbwLLP.com
11         Email:                                       Email: jherr@sbwLLP.com
           brblackhorse@kilpatricktownsend.com
12

13   STILLAGUAMISH TRIBE OF INDIANS                 SWINOMISH INDIAN TRIBAL COMMUNITY
14

15   By:      s/Scott O. Mannakee                    By: s/James M. Jannetta
           Mr. Scott O. Mannakee                     By: s/Emily Haley
16         Tribal Attorney                              Mr. James M. Jannetta, WSBA #36525
           Stillaguamish Tribe of Indians               Ms. Emily Haley, WSBA #38284
17         3322 236th Street NE                         Office of Tribal Attorney
           Arlington, WA 98223                          Swinomish Indian Tribal Community
18
           Email: smannakee@stillaguamish.com           11404 Moorage Way
19                                                      La Conner, Washington 98257
     Attorneys for Stillaguamish Tribe of Indians       Telephone: 360.466.1134
20                                                      Facsimile: 360.466.5309
                                                        Email: jjannetta@swinomish.nsn.us
21                                                      Email: ehaley@swinomish.nsn.us
22
                                                    Attorneys for Swinomish Indian Tribal
23                                                  Community

24

25

26

27
                                                                  SAVITT BRUCE & WILLEY LLP
     STIPULATION AND ORDER EXTENDING DISCOVERY
                                                                  1425 Fourth Avenue Suite 800
     CUTOFF - 3
                                                                 Seattle, Washington 98101-2272
     No. 70-9213 / Sub. No. 17-3
                                                                          (206) 749-0500
            Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 4 of 6




 1   MORISSET SCHLOSSER JOZWIAK &                HARRIGAN LEYH FARMER & THOMSEN LLP
     SOMERVILLE
 2

 3
     By:     s/Mason D. Morisset                  By: s/Tyler L. Farmer
 4         Mr. Mason D. Morisset                  By: s/Arthur W. Harrigan , Jr.
           811 First Avenue, Ste. 218             By: s/Kristin E. Ballinger
 5         Seattle, WA 98104                         Mr. Tyler L. Farmer
 6
           Email: m.morisset@msaj.com                Mr. Arthur W. Harrigan , Jr.
                                                     Ms. Kristin E. Ballinger
 7                                                   999 Third Avenue, Ste. 4400
     TULALIP TRIBES                                  Seattle, Washington 98104
 8
                                                     Email: tylerf@harriganleyh.com
 9
                                                     Email: arthurh@harriganleyh.com
     By:     s/Saza Osawa                            Email: kristinb@harriganleyh.com
10         Saza Osawa, WSBA #42050
           Office of the Reservation Attorney
11                                               UPPER SKAGIT INDIAN TRIBE
           Tulalip Tribes
12
           6406 Marine Drive
           Tulalip, Washington 98271
13         Tel: (360) 716-4547                    By:     s/David S. Hawkins
           Email: sosawa@tulaliptribes-nsn.gov          Mr. David S. Hawkins
14
                                                        Upper Skagit Indian Tribe
     Attorneys for Tulalip Tribes                       General Counsel
15
                                                        25944 Community Plaza Way
16                                                      Sedro-Woolley, Washington 98284
                                                        Email: dhawkins@upperskagit.com
17
                                                 Attorneys for Upper Skagit Indian Tribe
18

19

20

21

22

23

24

25

26

27
                                                                SAVITT BRUCE & WILLEY LLP
     STIPULATION AND ORDER EXTENDING DISCOVERY
                                                                1425 Fourth Avenue Suite 800
     CUTOFF - 4
                                                               Seattle, Washington 98101-2272
     No. 70-9213 / Sub. No. 17-3
                                                                        (206) 749-0500
            Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 5 of 6




 1                                                  ORDER

 2          For the limited purpose of accommodating the Fed. R. Civ. P. Rule 30(b)(6) deposition

 3   of the Stillaguamish Tribe of Indians, the deadline for completion of discovery in this matter

 4   shall be extended to November 20, 2020. All other case deadlines, including the deadline for

 5   completion of all other discovery in this matter, shall remain unchanged.

 6          IT IS SO ORDERED.

 7          DATED this 27th day of October, 2020.

 8

 9

10
                                                  A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      STIPULATION AND ORDER EXTENDING DISCOVERY
                                                                        1425 Fourth Avenue Suite 800
      CUTOFF - 5
                                                                       Seattle, Washington 98101-2272
      No. 70-9213 / Sub. No. 17-3
                                                                                (206) 749-0500
            Case 2:17-sp-00003-RSM Document 165 Filed 10/27/20 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that on October 26, 2020 I electronically filed the
 3   foregoing document with the Clerk of Court using the CM/ECF system which will send
 4   notification of such filing to all counsel of record.
 5          I declare under penalty of perjury under the laws of the United States of America that
 6   the foregoing is true and correct.
 7          Dated this 26th day of October, 2020 at Seattle, Washington.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE - 1
                                                                        1425 Fourth Avenue Suite 800
      No. 70-9213 / Sub. No. 17-3
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
